Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 1 of 25 PageID #: 1028




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
                                                           MEMORANDUM & ORDER
       DANIELLE ROSENFELD and VINCENT                        18-CV-6720 (NGG) (PK)
       GARCIA, on behalf of themselves and all others
       similarly situated,
                                 Plaintiffs,
                     -against-
       TARA LENICH; CITY OF NEW YORK; LU-
       SHAWN M. THOMPSON, AS
       ADMINISTRATOR OF ESTATE OF KENNETH
       P. THOMPSON; ERIC GONZALEZ; MARK
       FELDMAN; WILLIAM SCHAEFER; BRIAN
       DONOHUE; WILLIAM POWER; MICHAEL
       DOWLING; JOSEPH PIRAINO; and ROBERT
       KENAVAN,

                                        Defendants.



             NICHOLAS G. GARAUFIS, United States District Judge.
             Named Plaintiffs Danielle Rosenfeld and Vincent Garcia bring
             this putative class action against former Kings County District At-
             torney ("KCDA") prosecutor Tara Lenich, the City of New York
             ("the City''), and several current or former employees of the City
             and the KCDA (the "Individual City Defendants"), on behalf of
             themselves and all other persons or entities whose communica-
             tions were illegally wiretapped by Ms. Lenich over a period
             spanning June 2015 to November 2016. Plaintiffs claim that they
             are entitled to statutory damages under Title I of the Electronic
             Communications Privacy Act of 1986, known as the Wiretap Act.
             See 18 U.S.C. 2520, et seq. After previously reaching a settlement
             agreement with Ms. Lenich, Plaintiffs have now agreed to settle-
             ment terms with the City and the Individual City Defendants




                                               1
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 2 of 25 PageID #: 1029




             (collectively, the "City Defendants"). Before the court is Plaintiffs'
             unopposed Motion for Preliminary Approval of a Class Action
             Settlement. (See Mot. for Prelim. Approval of Settlement ("Mot.")
             (Dkt. 95).)
             For the reasons stated below, Plaintiffs' motion is GRANTED.

             I.   BACKGROUND

                  A. Factual Background
             The court takes the following factual background and allegations
             from Plaintiffs' Complaint. (See Compl. (Dkt 1).) During the pe-
             riod relevant to this case, Ms. Lenich was a Kings County
             Assistant District Attorney and the Deputy Chief of Special Inves-
             tigations of Violent Criminal Enterprises for the Kings County
             District Attorney. (Id. '1'11, 10.) Her responsibilities in that role
             included oversight of wiretaps relating to narcotics, firearms,
             vice, and gang investigations. (Id. '110.) Beginning in or around
             June 2015, and continuing for a period of approximately 18
             months, Ms. Lenich repeatedly forged the signatures of various
             New York State Supreme Court Justices on orders that purported
             to authorize wiretaps of cellular telephones belonging to two of
             Ms. Lenich's coworkers, Assistant District Attorney Stephanie
             Rosenfeld and New York Police Department Detective First
             Grade Jarrett Lemieux. (Id. '1'1 1, 52, 58-59, 61, 65-66.) Using
             these forged judicial orders, Ms. Lenich illegally intercepted and
             recorded telephone calls and text messages occurring over Ms.
             Rosenfeld's and Det. Lemieux's telephones. (Id. 'I'! 59-60, 66-67.)
             Among the communications intercepted through the wiretaps of
             Ms. Rosenfeld's telephone were dozens of communications be-
             tween Ms. Rosenfeld and her sister, Plaintiff Danielle Rosenfeld.
             (Id. 'l'l 8, 59.) Among the communications intercepted through
             the wiretaps of Det. Lemieux's telephone were several communi-
             cations between Det. Lemieux and his uncle, Plaintiff Vincent




                                               2
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 3 of 25 PageID #: 1030




             Garcia. (Id. 'I'! 9, 66.) All told, Plaintiffs estimate that Ms. Rosen-
             feld's and Det. Lemieux's communications with over 350 unique
             phone numbers were intercepted and recorded as part of the
             scheme. (Mem. in Supp. of Pls.' Mot. ("Mem.") (Dkt. 95-6) at 8
             n.3.)
             Ms. Lenich was arrested on November 28, 2016. (Compl. 'I 69.)
             She pleaded guilty to two counts of illegal interception of com-
             munications, in violation of the Wiretap Act, and she was
             sentenced to one year and one day in prison. (Id. 'I'! 69, 71.)
                 B. Procedural History
             The law firms Emery Celli Brinckerhoff & Abady LLP ("Emery
             Celli") and Wiggin and Dana LLP ("Wiggin") filed suits against
             Lenich and the City Defendants on behalf of Stephanie Rosenfeld
             and Det. Lemieux, respectively. (Mem. at 6.) Recognizing that
             numerous other individuals-those whose communications with
             Ms. Rosenfeld and Det. Lemieux had been intercepted and rec-
             orded-had viable claims under the Wiretap Act that would soon
             be time-barred, Emery Celli and Wiggin together brought this pu-
             tative class action, with Danielle Rosenfeld and Mr. Garcia as
             named plaintiffs. (Id. at 7.) Named Plaintiffs filed their complaint
             on November 26, 2018, one day before the applicable statute of
             limitations expired. (Id.) The Complaint asserts three claims for
             statutory damages under the Wiretap Act: one each against
             Lenich, the City, and the Individual City Defendants. (Id.; Compl.
             '!'1104-122.)

             On April 15, 2019, the City Defendants filed a Motion to Dismiss,
             in which they argued, inter alia, that the Individual City Defend-
             ants were entitled to qualified immunity and that municipalities
             could not be held liable under the Wiretap Act, which applies
             only to violations committed by a "person." (Mem. of Law in
             Supp. of Mot. to Dismiss (Dkt. 53) at 14, 17 (quoting 18 U.S.C.
             § 2511(1)).) The Motion to Dismiss remains pending. Over the




                                               3
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 4 of 25 PageID #: 1031




             next few months, the parties exchanged written discovery, liti-
             gated issues relating to electronic discovery, and jointly sought
             to determine the size of the putative class by interviewing a wire-
             tap expert familiar with the KCDA's system. (Mem. at 9-10.) They
             participated in a settlement conference with Magistrate Judge
             Peggy Kuo on July 30, 2019. (Id. at 9.)
             In January 2020, the Named Plaintiffs and Ms. Lenich agreed to
             settlement terms. (See Notice of Voluntary Dismissal (Dkt. 78).)
             The court granted the City Defendants leave to brief the issue of
             whether notice should be provided to the putative class prior to
             Ms. Lenich's dismissal from the case, but subsequently stayed
             briefing of that motion at the parties' request. (See Request for
             Pre-Mot. Conference (Dkt. 79); Jan. 31, 2020 Minute Entry; Mot.
             to Stay (Dkt. 86); Order Granting Mot. to Stay (Dkt. 87).) The
             City Defendants and Named Plaintiffs continued settlement dis-
             cussions, and they reached an agreement in principle on
             February 14, 2020. (See Mot. to Stay Discovery (Dkt. 85).)
             On August 7, 2020, Named Plaintiffs filed a Motion for Prelimi-
             nary Approval of a $3.2 million class settlement agreement with
             the City Defendants. (See Mot.; Mem. at 11.) The Settlement
             Agreement defines the Settlement Class as "[a]ll persons or enti-
             ties, including the Class Representatives, whose wire or
             electronic communications with Stephanie Rosenfeld's personal
             cellular phone and/or with Jarrett Lemieux's personal cellular
             phone were intercepted using the [wiretap] system at the Kings
             County District Attorney's Office during the Class Period." (Set-
             tlement Agreement (Dkt. 95-3) 'l 36.) An "entity" (non-human)
             belongs to the Settlement Class only if the human person who
             used the entity's phone number cannot be identified. (Id.) Steph-
             anie Rosenfeld and Jarrett Lemieux are not included in the
             Settlement Class. (Id.)
             The Settlement Agreement calls for the $3.2 million award to be
             distributed among class members based on the number of each




                                             4
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 5 of 25 PageID #: 1032




             member's communications that were intercepted, according a
             system of "Award Units": a class member with one intercepted
             communication is assigned 6 Award Units; a class member with
             at least two but no more than ten intercepted communications is
             assigned 7.5 Award Units; a class member with at least eleven
             but no more than 100 intercepted communications is assigned
             10 Award Units; and a party with more than 100 intercepted
             communications is assigned 15 Award Units. (Id. 'I 45.) The min-
             imum value of an Award Unit is $756, and the maximum value
             is $1,000, depending on how many class members in each cate-
             gory submit timely claims. (Id.; Proposed Notice to Class (Dkt.
             95-3) at ECF p. 40, 44-45.) Thus, every class member will receive
             at least $4,536 and no more than $15,000.

             II. LEGAL STANDARD

             A class action settlement is generally approved in two stages, pur-
             suant to Federal Rule of Civil Procedure 23(e). At the preliminary
             approval stage, a court makes an initial evaluation of fairness
             prior to notifying the class; at the final approval stage, "notice of
             a hearing is given to the class members, and class members and
             settling parties are provided the opportunity to be heard on the
             question of final court approval." In re Payment Card Interchange
             Fee & Merch. Disc. Antitrust Litig., 330 F.R.D. 11, 27 (E.D.N.Y.
             2019). 1 In considering whether to grant preliminary approval,
             the court "must review the proposed terms of settlement and
             make a preliminary determination on the fairness, reasonable-
             ness, and adequacy of the settlement terms." Id. The court's role
             in reviewing a proposed settlement is "demanding" because liti-
             gation is presumed to be less adversarial after the parties agree
             to settlement terms. Id. But while courts "need not grant prelim-
             inary approval" in every case, they must "remain mindful ... of


             1 When quoting cases, and unless otherwise noted, all citations and quota-
             tion marks are omitted and all alterations are adopted.




                                                 5
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 6 of 25 PageID #: 1033




             the strong judicial policy in favor of settlements, particularly in
             the class action context." Id.
             Rule 23(e) establishes the standards applicable to approval of
             class action settlements. If the court finds at the preliminary ap-
             proval stage that it ''will likely be able to ... approve the proposal
             under Rule 23(e) (2)" and "certify the class for purposes of judg-
             ment on the proposal," it "must direct notice in a reasonable
             manner to all class members who would be bound by the pro-
             posal." Fed. R. Civ. P. 23(e) (l)(B). Thus, to grant preliminary
             approval the court must consider the factors relevant to final ap-
             proval and certification, and it must conclude that it is likely to
             find that those factors are satisfied.
             In evaluating the fairness, reasonableness, and adequacy of the
             proposed settlement, courts in this Circuit have traditionally con-
             sidered several factors known as the "Grinnell factors": (1) the
             expense, complexity, and likely duration of the litigation; (2) the
             class's reaction to the settlement; (3) the stage of the proceedings
             and amount of discovery completed; (4) the risks of establishing
             damages; (5) the risks of establishing liability; (6) the risks of
             maintaining the class throughout the litigation; (7) defendants'
             ability to withstand greater judgment; (8) the range of reasona-
             bleness of the settlement amount considering the best possible
             recovery; and (9) the range of reasonableness of the settlement
             amount given the risks of litigation. City of Detroit v. Grinnell
             Corp., 495 F.2d 448, 463 (2d Cir. 1974), abrogated on other
             grounds by Goldbergerv. Integrated Res., Inc., 209 F.3d 43 (2d Cir.
             2000); D'Amato v. Deutsche Bank, 236 F.3d 78, 86 (2d Cir. 2001).
             In 2018, Federal Rule of Civil Procedure 23 was amended to set
             forth specific factors relating to the court's approval of a class set-
             tlement. Subject to Rule 23(e) (2), as amended, the court may
             grant final approval of a proposed class action settlement "only
             after a hearing and only on finding that it is fair, reasonable, and
             adequate" after considering whether:




                                               6
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 7 of 25 PageID #: 1034




                    (A)     the class representatives and class counsel have
                            adequately represented the class;
                    (B)     the proposal was negotiated at arm's length;
                    (C)     the relief provided for the class is adequate, taking
                            into account:
                            (i)        the costs, risks, and delay of trial and
                                       appeal;
                            (ii)       the effectiveness of any proposed
                                       method of distributing relief to the
                                       class, including the method of pro-
                                       cessing class-member claims, if
                                       required;
                            (iii)      the terms of any proposed award of at-
                                       torney's fees, including timing of
                                       payment; and
                            (iv)       any agreement required to be identified
                                       under Rule 23(e)(3); and
                    (D)     the proposal treats class members equitably rela-
                            tive to each other.
             The factors listed in paragraphs (A) and (B) are "procedural" fac-
             tors that address "the conduct of the litigation and of the
             negotiations leading up to the proposed settlement," whereas the
             factors listed in paragraphs (C) and (D) are "substantive" factors
             that address the "relief that the settlement is expected to provide
             to class members." Fed. R. Civ. P. 23 advisory committee's note
             to 2018 amendment. The court construes these factors as clarify-
             ing and supplementing the Grinnell factors, rather than
             displacing them. See id. ("The goal of this amendment is not to
             displace any factor, but rather to focus ... on the core concerns
             of procedure and substance that should guide the decision.");
             Payment Card, 330 F.R.D. at 29 ("The court understands the new
             Rule 23 (e) factors to add to, rather than displace, Grinnell factors
             ... [and] considers both sets of factors ... in its analysis.")




                                              7
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 8 of 25 PageID #: 1035




             Rule 23 also requires that the court consider whether "giving no-
             tice is justified by the parties' showing that the court will likely
             be able to ... certify the class for purposes of judgment on the
             proposal." Fed. R. Civ. P. 23(e)(l)(B)(ii). Thus, "[b]efore ap-
             proving a class settlement agreement, a district court must first
             determine whether the requirements for class certification in
             Rule 23(a) and (b) have been satisfied." In re Am. Intern. Grp.,
             Inc. Sec. Litig., 689 F.3d 229, 238 (2d Cir. 2012). "[T]he court
             must assess whether the proposed class satisfies Rule 23(a)'s four
             threshold requirements": (1) numerosity, (2) commonality, (3)
             typicality, and (4) adequacy ofrepresentation. Id. (citing Fed. R.
             Civ. P. 23(a).) "The district court must also determine whether
             the action can be maintained under Rule 23(b)(l), (2), or (3)."
             Id. Rule 23(b)(3), applicable in this case, requires that "questions
             of law or fact common to class members predominate over any
             questions affecting only individual members," and that "a class
             action is superior to other available methods for fairly and effi-
             ciently adjudicating the controversy." Fed. R. Civ. P. 23(b)(3).
             If the court determines that notice to class members is 'justified
             by the parties' showing that the court will likely be able to" ap-
             prove the proposed settlement and certify the class, it "must
             direct notice in a reasonable manner to all class members who
             will be bound by the proposal." Fed. R. Civ. P. 23(e)(l)(B)(i),
             (ii). Rule 23 requires that the court direct "the best notice that is
             practicable under the circumstances" to members of the pro-
             posed class. Fed. R. Civ. P. 23(c)(2)(B).

             III. DISCUSSION

                 A. Preliminary Approval of the Proposed Settlement
             In seeking the court's preliminary approval of the proposed set-
             tlement agreement, Plaintiffs ask that the court decide to give
             notice to class members based on its judgment that it will likely
             be able to (1) grant final approval of the proposal and (2) certify




                                              8
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 9 of 25 PageID #: 1036




             the class for purposes of settlement. Fed. R. Civ. P. 23(e)(l)(B).
             As explained below, the court finds that it will likely be able to
             find that both criteria are satisfied, and it therefore grants Plain-
             tiffs' motion for preliminary approval.
                       1. The Court Will Likely Be Able to Approve the
                          Proposal as Fair, Reasonable, and Adequate
             Taking into account both the procedural and substantive factors
             set forth in Federal Rule of Civil Procedure 23(e)(2), as well as
             the Grinnell factors, 2 the court concludes that it will likely be able
             to approve the parties' proposed settlement agreement as fair,
             reasonable, and adequate.
                       a.   Adequate Representation by Class Representatives
                            and Class Counsel
             In determining the adequacy of class representatives and coun-
             sel, courts consider ''whether (1) plaintiffs interests are
             antagonistic to the interests of other members of the class and
             (2) plaintiff's attorneys are qualified, experienced and able to
             conduct the litigation." Cordes & Co. Fin. Servs. v. A.G. Edwards &
             Sons, Inc., 502 F.3d 91, 99 (2d Cir. 2007). 3 An adequate class
             representative is one who has "an interest in vigorously pursuing
             the claims of the class" and "no interests antagonistic to the in-
             terests of other class members." Denney v. Deutsche Bank AG, 443
             F.3d 253, 268 (2d Cir. 2006). "A conflict or potential conflict
             alone will not ... necessarily defeat class certification-the con-
             flict must be fundamental." Id.

             2 One of the Grinnell factors, the class's reaction to the proposed settle-
             ment, cannot be considered until after notice has been provided to the
             class. Accordingly, the court does not consider that factor at this stage of
             the proceedings.
             3 Because this factor is "nearly identical to the Rule 23(a)(4) prerequisite
             of adequate representation in the class certification context," the court uti-
             lizes Rule 23 (a) (4) case law to guide its assessment of this factor. Payment
             Card at 330 F.R.D. at 30 n.25.




                                                   9
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 10 of 25 PageID #: 1037




              First, there is no indication that the Named Plaintiffs have inter-
              ests that conflict with those of the putative class members. Each
              class member, including Named Plaintiffs, suffered the same type
              of alleged injury: their private communications with Stephanie
              Rosenfeld or Jarrett Lemieux were intercepted and recorded
              without their knowledge or consent. The court therefore has no
              reason to doubt the compatibility of the class representatives' and
              putative class members' interests.
              Second, Plaintiffs' attorneys are well regarded and highly capa-
              ble, and they have demonstrated throughout this litigation that
              they are competent to represent the class. Crucially, they pre-
              served the putative class members' claims, which would have
              otherwise expired, by initiating this action just before the end of
              the applicable statute of limitations. Both Emery Celli and Wig-
              gins have a wealth of experience handling complex class actions,
              and their attorneys on this case have a wealth of relevant experi-
              ence. The court is therefore satisfied that Plaintiffs' counsel is
              adequate.
                       b.   Negoti.ation at Arm's Length
              A class settlement "reached through arm's-length negotiations
              between experienced, capable counsel knowledgeable in com-
              plex class litigation" is entitled to a "presumption of fairness." In
              re GSE Bonds Antitrust Litig., No. 19-cv-1704 (JSR), 2019 WL
              6842332, at *2 (S.D.N.Y. Dec. 16, 2019). Involvement by a me-
              diator in settlement negotiations also supports a finding of
              procedural fairness. Id. Here, the parties engaged in extensive
              arm's-length negotiations and participated in a full-day media-
              tion conference overseen by Magistrate Judge Kuo. Under these
              circumstances, the court finds no reason to doubt that the settle-
              ment negotiations were conducted at arm's length.




                                               10
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 11 of 25 PageID #: 1038




                       c.   Adequate Relief for the Class
              In evaluating whether the settlement provides adequate relief for
              the putative class, the court must consider "(i) the costs, risks,
              and delay of trial and appeal; (ii) the effectiveness of any pro-
              posed method of distributing relief to the class ... ; (iii) the terms
              of any proposed award of attorney's fees ... ; and (iv) any agree-
              ment required to be identified under Rule 23(e)(3)." Fed. R. Civ.
              P. 23(e)(2)(C). The court considers each of these factors and, as
              explained below, finds that on balance they weigh in favor of
              preliminary approval.
                             i.   Costs, Risks, and Delay of Trial and Appeal
              The first factor set forth under Rule 23(e) (2) (C), the "costs, risks,
              and delay of trial and appeal," "subsumes several Grinnell fac-
              tors," including the complexity, expense and likely duration of
              litigation, the risks of establishing liability, the risks of establish-
              ing damages, and the risks of maintaining the class through trial.
              Payment Card, 330 F.R.D. at 36. Courts favor settlement when it
              "results in substantial and tangible present recovery, without the
              attendant risk and delay of trial." Id.
              Class action suits "have a well-deserved reputation as being most
              complex." Id. In order to recover damages for the class absent
              settlement, Plaintiffs would need to defeat the City Defendants'
              Motion to Dismiss, which raises a challenge to municipal liability
              under the Wiretap Act that has not been decided in this Circuit,
              but which finds support in recent decisions from courts in other
              Circuits. See, e.g., Seitz v. City of Elgin, 719 F.3d 654, 656-60 (7th
              Cir. 2017); Doe v. Fed. Democratic Republic of Ethiopia, 189 F.
              Supp. 3d 6, 12-15 (D.D.C. 2016). Even if Plaintiffs cleared that
              hurdle, they would likely need to survive summary judgment,
              prevail at trial, and secure an affirmance of their victory on ap-
              peal in order to recover damages. Moreover, they would also
              need to certify and maintain the class, over the City Defendants'
              possible opposition. Thus, litigating this case to a final judgment




                                                11
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 12 of 25 PageID #: 1039




              would likely take years, require several rounds of motion practice
              and extensive discovery, and require both parties to expend con-
              siderable time and resources, and Plaintiffs would face a
              substantial likelihood that the effort and expense of litigating to
              a final judgment would not result in any recovery.
              Because the court finds that the risks, costs, and delay of trial and
              appeal would be significant, it concludes that this factor weighs
              heavily in favor of preliminary approval of the proposed settle-
              ment.
                             ii.   Effectiveness of Proposed         Method     of
                                   Distributing Relief
              Rule 23(e) (2) (C) (ii) requires that the court consider the effec-
              tiveness of the parties' "proposed method of distributing relief to
              the class, including the method of processing class-member
              claims." An adequate method is one that can "deter or defeat un-
              justified claims" without imposing an undue demand on class
              members. Fed. R. Civ. P. 23 advisory committee's note to 2018
              amendment. A plan for allocating settlement funds "need not be
              perfect." In re EVCI Career Colleges Holding Corp. Sec. Litig., No.
              05-cv-10240 (CM), 2007 WL 2230177, at "'11 (S.D.N.Y. July 27,
              2007). Rather, it "need only have a reasonable, rational basis,
              particularly if recommended by experienced and competent class
              counsel." In re WorldCom, Inc. Sec. Litig., 388 F. Supp. 2d 319,
              344 (S.D.N.Y. 2005).
              Under the parties' proposed allocation plan, each member of the
              settlement class would be assigned a pro rata share of the settle-
              ment fund on the basis of their "Award Units," which in tum are
              assigned based on the number of the class member's communi-
              cations that were intercepted. This allocation plan appears to be
              rational and fair, as it treats class members equitably while taking
              into account variations in the magnitude of their injuries. Be-
              cause the parties have a list of phone numbers that participated
              in intercepted communications, and because they will work to




                                               12
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 13 of 25 PageID #: 1040




              identify the individual class members associated with each phone
              number, there is negligible risk that claims will be made by indi-
              viduals who do not properly belong to the class and a high
              likelihood that any unjustified claims would be detected and de-
              feated. This factor therefore weighs in favor of preliminary
              approval.
                             iii. Terms of Proposed Award of Attorney's Fees
              The court must also consider "the terms of any proposed award
              of attorneys' fees, including timing of payment." Fed. R. Civ. P.
              23 (e) (2) (C) (iii). The Settlement Agreement leaves to the court's
              discretion the amount of attorney's fees that will be allocated to
              class counsel, but specifies that the award will not exceed
              $1,066,066-or one-third of the total settlement amount. (Set-
              tlement Agreement 'I 40.)
              "[l]t is very common to see 33% contingency fees in cases with
              funds of less than $10 million." In re Payment Card Interchange
              Fee & Merch. Disc. Antitrust Litig., 991 F. Supp. 2d 437, 445
              (E.D.N.Y. 2013). Courts in this Circuit routinely find that re-
              quests for attorney's fees totaling one-third of the settlement fund
              are "well within the range of reasonableness." Marroquin Alas v.
              Champlain Valley Specialty of N.Y., Inc. , No. 15-cv-441 (MAD),
              2016 Wl.3406111, at *9 (N.D.N.Y. June 17, 2016); see also Beck-
              man v. KeyBank, N.A., 293 F.R.D. 467, 481 (S.D.N.Y. 2013);
              Willix v. Healthfirst, Inc., No. 07-cv-1143, 2011 WL 754862
              (RER), at *6-7 (E.D.N.Y. Feb. 18, 2011); Clark v. Ecolab, Inc.,
              Nos. 07-cv-8623, 04-cv-4488, 06-cv-5672 (PAC), 2010 WL
              1948198, at *8-9 (S.D.N.Y. May 11, 2010); Westerfield v. Wash.
              Mut. Bank, Nos. 06-cv-2817, 08-cv-0287 (JMA), 2009 WL
              5841129, at *4-5 (E.D.N.Y. Oct. 8, 2009).
              Additionally, should the court find that a fee award of 33% is not
              justified in this case, it has the discretion to award a lower
              amount. Similarly, because the court will determine the award,
              it may also determine the appropriate timing for payment. Given




                                              13
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 14 of 25 PageID #: 1041




              that the terms of the proposed award are specifically reserved to
              the court's discretion, they pose no obstacle to preliminary ap-
              proval.
                             1v. Other Agreements by the Parties
              In evaluating whether the proposed agreement affords class
              members adequate relief, the court must consider any other
              agreements "required to be identified under Rule 23(e) (3)." Fed.
              R. Civ. P. 23(e)(2)(C)(iv). Rule 23(e)(3) requires that the parties
              "identify[] any agreement made in connection with the pro-
              posal." Fed. R. Civ. P. 23(e)(3). Here, the parties have not
              entered into any agreements other than the Settlement Agree-
              ment that has been submitted for approval. (See Mem. at 22-23.)
              Accordingly, this factor poses no obstacle to preliminary ap-
              proval.
                       d.   Equitable Treatment of Class Members Relative to
                            Each Other
              Rule 23 (e) (2) (D) requires that the court consider whether the
              proposed settlement agreement "treats class members equitably
              relative to each other." In doing so, the court may weigh
              "whether the apportionment of relief among class members takes
              appropriate account of differences among their claims, and
              whether the scope of the release may affect class members in dif-
              ferent ways that bear on the apportionment of relief." Fed. R. Civ.
              P. 23 advisory committee's note to 2018 amendment.
              As discussed above, the parties' proposed agreement provides for
              the apportionment of the settlement funds among putative class
              members on a pro rata basis that takes into account the number
              of times their communications were intercepted-and, thus, the
              severity of their alleged injury under the Wiretap Act. In this way,
              the agreement appropriately and fairly accounts for the key point
              of differentiation among class members' claims. See Payment
              Card, 330 F.R.D. at 47 (finding that a "pro rata distribution
              scheme is sufficiently equitable"); Christine Asia Co., Ltd. v. Ma,




                                              14
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 15 of 25 PageID #: 1042




              No. 15-MD-2631 (CM) 2019 WL 5257534 at *15 (S.D.N.Y. Oct.
              16, 2019) (same); Padovano v. FedEx Ground Package Sys., No.
              16-CV-17 (FPG), 2019 U.S. Dist. LEXIS 107092, at *13
              (W.D.N.Y. June 10, 2019) (same). Additionally, because "the
              scope of the release applies uniformly to putative class mem-
              bers," it "does not appear to affect the apportionment of the relief
              to class members." Payment Card, 330 F.R.D. at 47. (See Settle-
              ment 'l 1.28.)
                       e.   Ability of Defendants        to   Withstand    Greater
                            Judgment
              Under the Grinnell analysis, the court also considers Defendants'
              ability to withstand a greater judgment than that provided for in
              the proposed settlement. That factor is largely irrelevant here,
              however, because the Wiretap Act limits each plaintiff's statutory
              damages to $10,000. See 18 U.S.C. § 2520(c)(2). The parties es-
              timate that the size of the class is no greater than 351, the
              number of unique phone numbers from which communications
              were intercepted; it is likely to be smaller, given that certain class
              members may have used more than one phone number and that
              other phone numbers may be associated with automated notifi-
              cation services. (Mem. at 22.) In order to recover more than the
              settlement amount through continued litigation, at least 320 sep-
              arate plaintiffs-more than 90% of the total class, and perhaps
              close to or more than 100% of the total class-would need to
              successfully recover the maximum statutory damages. Under
              these circumstances, it is virtually impossible that Defendants
              would face greater judgment, and therefore their ability to with-
              stand such a judgment is not relevant to the court's analysis.
                       f    Range of Reasonableness in Settlement Fund
              Under Grinnell, the court considers both "the range of reasona-
              bleness of the settlement fund in light of the best possible
              recovery" and "the range of reasonableness of the settlement
              fund to a possible recovery in light of all the attendant risks of




                                               15
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 16 of 25 PageID #: 1043




              litigation." Charron v. Wiener, 731 F.3d 241, 247 (2d Cir. 2013).
              These factors are "often combined for purposes of analysis." Pay-
              ment Card, 330 F.R.D. at 47-48. "In considering the
              reasonableness of the settlement fund, a court must compare the
              terms of the compromise with the likely rewards of litigation." Id.
              at 48. The range of reasonableness for a settlement is "a range
              which recognizes the uncertainties of law and fact in any partic-
              ular case and concomitant risks and costs necessarily inherent in
              taking any litigation to completion." Wal-Mart Stores, Inc. v. Visa
              U.S.A., Inc., 396 F.3d 96, 119 (2d Cir. 2005).
              As discussed above, with a class that does not exceed 351 mem-
              bers and statutory damages capped at $10,000 per plaintiff, the
              proposed settlement amount of $3.2 million at least approaches
              and perhaps even exceeds the best possible recovery. Courts in
              this Circuit commonly find that settlements for less than half of
              potential damages are within the range of reasonableness. See,
              e.g., GSE Bonds at "'4 (finding a settlement valued at 10.9 percent
              to 21.3 percent of the total possible recovery to be reasonable).
              Under the terms of this settlement agreement, Plaintiffs recover
              at least 91.4% of the possible statutory damages. 4 Furthermore,
              as discussed above, Plaintiffs' ability to recover damages at trial
              would be complicated by the many risks of litigation, including
              the possibilities that Defendants could prevail on a motion to dis-
              miss, prevail on a motion for summary judgment, prevail at trial,
              prevail on appeal, or successfully oppose class certification. In
              light of these attendant risks and the best possible recovery, the


              4The Wiretap Act also allows successful plaintiffs to recover actual com-
              pensatory damages as an alternative to statutory damages. See 18 U.S.C. §
              2520(c) (2). However, given that the class consists of individuals who com-
              municated with the targets of the illegal wiretaps-Stephanie Rosenfeld
              and Jarrett Lemieux-but were not themselves the intended wiretap tar-
              gets, the court agrees with Plaintiffs that few, if any, members of the class
              could establish actual compensatory damages greater than $10,000. (See
              Mem. at 19 n.6.)




                                                   16
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 17 of 25 PageID #: 1044




              court is satisfied that it will ultimately find the settlement amount
              to be within the range of reasonableness.
              Taking into consideration all of the aforementioned factors, as
              set forth in Rule 23(e) (2) and Grinnell, the court is persuaded
              that it will likely be able to approve the proposed settlement as
              fair, reasonable, and adequate.
                       2.   The Court Will Likely Be Able to Certify the Class for
                            Purposes of Judgment on the Proposal
              In order to conclude that giving notice to the putative class is
              justified, the court must also determine that it will likely be able
              to certify the class for purposes of judgment on the proposal. "Be-
              fore approving a class settlement agreement, a district court must
              first determine whether the requirements for class certification in
              Rule 23(a) and (b) have been satisfied." In re Am. Int'l Grp, 689
              F.3d at 238. Rule 23(a) sets forth four prerequisites for class cer-
              tification: "(1) the class is so numerous that joinder of all
              members is impracticable; (2) there are questions of law or fact
              common to the class; (3) the claims or defenses of the representa-
              tive parties are typical of the claims or defenses of the class; and
              (4) the representative parties will fairly and adequately protect
              the interests of the class." Fed. R. Civ. P. 23(a). The Second Cir-
              cuit "has also recognized an implied requirement of
              ascertainability in Rule 23, which demands that a class be suffi-
              ciently definite so that it is administratively feasible for the court
              to determine whether a particular individual is a member." In re
              Petrobras Sec., 862 F.3d 250,260 (2d Cir. 2017).
              Additionally, the court must find that certification is appropriate
              under Rule 23 (b), which lays out three alternative "types" of class
              actions that may be maintained. Plaintiffs contend that certifica-
              tion is appropriate under Rule 23(b)(3), which applies if "the
              court finds that the questions of law or fact common to class
              members predominate over any questions affecting only individ-
              ual members, and that a class action is superior to other available




                                               17
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 18 of 25 PageID #: 1045




              methods for fairly and efficiently adjudicating the controversy."
              Fed. R. Civ. P. 23(b)(3).
              Looking to the factors for class certification under both Rule
              23(a) and Rule 23(b)(3), the court expects that it will be able to
              conditionally certify the class for settlement purposes.
                      a.   Rule 23(a) Requirements
              In assessing the appropriateness of certification under Rule
              23(a), the court considers five requirements: numerosity, com-
              monality, typicality, adequacy of representation, and
              ascertainability. Here, each of these factors weighs in favor of
              certification.
                            1.    Numerosity
              "[N]umerosity is presumed at a level of 40 members." Consol.
              Rail Corp. v. Town ofHyde Park, 47F.3d 473,483 (2d Cir. 1995).
              In establishing numerosity, "[a] plaintiff need not present a pre-
              cise calculation of the number of class members and it is
              permissible for the court to rely on reasonable inferences drawn
              from available facts." Hill v. City of New York, 136 F. Supp. 3d
              304, 353 (E.D.N.Y. 2015). While the precise size of the class has
              not yet been determined, Plaintiffs have identified 351 unique
              phone numbers associated with the putative class. Accordingly,
              the class consists of approximately 351 members, far above the
              threshold necessary to presume numerosity.
                            ii.   Commonality and Typicality
              Rule 23(a)'s commonality requirement is "satisfied if plaintiffs
              demonstrate that the class members have suffered the same in-
              jury," such that the resolution of certain issues in the case "will
              affect all or a significant number of the putative class members."
              Johnson v. Nextel Comms. Inc., 780 F.3d 128, 137 (2d Cir. 2015).
              "Where the same conduct or practice by the same defendant
              gives rise to the same kind of claims from all class members, there




                                               18
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 19 of 25 PageID #: 1046




              is a common question." Id. The "[t]ypicality requirement is satis-
              fied when each class member's claim arises from the same course
              of events and makes similar legal arguments to prove the defend-
              ant[s'] liability." Shahriar v. Smith & Wollensky Restaurant Grp.,
              Inc., 659 F.3d 234, 252 (2d Cir. 2011). The typicality require-
              ment is "not highly demanding," because "the claims need only
              share the same essential characteristics and need not be identi-
              cal." Payment Card, 330 F.R.D. at 53.
              Here, all putative class members possess identical claims against
              the same defendants, arising out of the same pattern of conduct,
              and pursuant to the same statute. Accordingly, all class members
              have common issues of law and fact, and Plaintiffs will likely be
              able to establish the requirements of commonality and typicality.
                             iii. Adequacy of Representation
              As discussed in Section III.A. 1.a, supra, the court will likely find
              that the proposed class is adequately represented.
                             iv. Ascertainability
              In evaluating the "implied Rule 23 requirement of ascertainabil-
              ity," courts find that "a class is ascertainable if it is defined using
              objective criteria that establish a membership with definite
              boundaries." In re Petrobras, 862 F.3d at 257. Here, the putative
              class consists of persons whose communications with Stephanie
              Rosenfeld and/or Jarrett Lemieux were intercepted by Ms.
              Lenich's unlawful use of wiretaps. The parties have identified 351
              phone numbers that were involved in the relevant communica-
              tions, and only individuals and entities associated with those
              phone numbers fall within the boundaries of the class. The court
              is therefore likely to find that the class is sufficiently ascertaina-
              ble.
                       b.   Rule 23(b)(3) Requirements
              "Rule 23(b)(3) imposes two additional burdens on plaintiffs at-
              tempting to proceed by class action, namely, predominance and




                                                19
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 20 of 25 PageID #: 1047




              superiority." Sykes v. Mel S. Harris &Assocs. LLC, 780 F.3d 70, 81
              (2d Cir. 2015). Rule 23(b)(3) sets forth four factors that are "per-
              tinent" to the court's assessment of predominance and
              superiority:
                             (A)     the class members' interests in individually
                                     controlling the prosecution or defense of
                                     separate actions;
                             (B)     the extent and nature of any litigation con-
                                     cerning the controversy already begun by
                                     or against class members;
                             (C)     the desirability or undesirability of concen-
                                     trating the litigation of the claims in the
                                     particular forum; and
                             (D)     the likely difficulties of maintaining a class
                                     action.
              Fed. R. Civ. P. 23(b)(3).
              "[T]he settlement class presents no management problems be-
              cause the case will not be tried." In re Am. Intern. Grp., 689 F.3d
              at 239 (quoting Sullivan v. DB Invs., Inc., 667 F.3d 273, 335 (3d
              Cir. 2011)). Therefore, "[s]ome inquiries essential to litigation
              class certification," including the issue of "manageability-how
              the case will or can be tried, and whether there are questions of
              fact or law that are capable of common proof," "are no longer
              problematic in the settlement context." Id.
              As explained below, the court concludes that it will likely find
              that Plaintiffs have adequately established predominance and su-
              periority.
                             i.    Predominance
              ''The Rule 23(b) (3) predominance inquiry tests whether pro-
              posed classes are sufficiently cohesive to warrant adjudication by
              representation." Amchem Prods., Inc. v. Windsor, 521 U.S. 591,
              623 (1997). "Predominance is satisfied if resolution of some of




                                               20
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 21 of 25 PageID #: 1048




              the legal or factual questions that qualify each class member's
              case as a genuine controversy can be achieved through general-
              ized proof, and if these particular issues are more substantial
              than the issues subject only to individualized proof." Roach v. T.L.
              Cannon Corp., 778 F.3d 401, 405 (2d Cir. 2015). "Because pre-
              dominance and manageability overlap, the existence of a
              settlement that eliminates manageability problems can" make
              "the predominance inquiry ... easier to satisfy in the settlement
              context." In re Payment Card, 330 F.R.D. at 56. Even so, "the cer-
              tifying court must still determine whether the legal or factual
              questions that qualify each class member's case as a genuine con-
              troversy are sufficiently similar as to yield a cohesive class." In re
              Am. Intern Grp., 689 F.3d at 240.

              Here, the claims of all potential class members involve identical
              legal and factual questions, including arguments against liability
              raised by the defendants in their motion to dismiss-such as the
              issue of whether municipal liability is cognizable under the Wire-
              tap Act, and the issue of whether the individual defendants are
              entitled to qualified immunity-that are relevant to the claims of
              all class members. Accordingly, the court will likely find that
              common factual and legal questions predominate over individual
              issues.
                             ii.   Superiority
              Rule 23(b)(3)'s superiority requirement may be satisfied when
              "the costs of bringing individual actions outweigh the expected
              recovery," and when consolidation "will achieve significant econ-
              omies of time, effort and expense, and promote uniformity of
              decision." In re US FoodServ. Inc. Pricing Litig., 729 F.3d 108, 130
              (2d Cir. 2013). Here, the costs of bringing individual actions
              would be burdensome for potential plaintiffs who belong to the
              putative class: with statutory damages capped at $10,000, indi-
              vidual class members would be unlikely to deem the effort and
              expense of litigation worthwhile. Indeed, class counsel brought




                                                 21
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 22 of 25 PageID #: 1049




              this action because they recognized, with the expiration of the
              relevant statute of limitations fast approaching, that the costs
              outweighed the incentives for putative class members to litigate
              their claims individually. Separate actions would also be burden-
              some and inefficient for Defendants and for the court, and they
              would create the possibility of divergent outcomes. Accordingly,
              the court expects to find that the superiority requirement is sat-
              isfied.
              Because the court finds, after considering all relevant factors and
              requirements, that it ''will likely be able to (i) approve the pro-
              posal under Rule 23(e)(2); and (ii) certify the class for purposes
              of judgment on the proposal," it grants preliminary approval of
              the proposed settlement and concludes that notice to "all class
              members who would be bound by the proposal ... is justified."
              Fed. R. Civ. P. 23(e)(l)(B).
                  B. Notice Procedures
              Once the court has determined that it will likely be able to ap-
              prove the proposed settlement and certify the class, it must
              "direct to class members the best notice that is practicable under
              the circumstances." Fed. R. Civ. P. 23(c)(2)(B). Such notice in-
              cludes "individual notice to all members who can be identified
              through reasonable effort" and "must clearly and concisely state
              in plain, easily understood language:"
                     (i) the nature of the action; (ii) the definition of
                     the class certified; (iii) the class claims, issues, or
                     defenses; (iv) that a class member may enter an
                     appearance through an attorney if the member so
                     desires; (v) that the court will exclude from the
                     class any member who requests exclusion; (vi) the
                     time and manner for requesting exclusion; and
                     (vii) the binding effect of a class judgment on
                     members under Rule 23(c)(3).
              Fed. R. Civ. P. 23(c)(2)(B).




                                               22
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 23 of 25 PageID #: 1050




              "The standard for the adequacy of a settlement notice in a class
              action under either the Due Process Clause or the Federal Rules
              is measured by reasonableness." Wal-Mart Stores, 396 F.3d at
              113. While "[t]here are no rigid rules to determine whether a
              settlement notice to the class satisfies constitutional or Rule
              23(e) requirements[,] the settlement notice must fairly apprise
              the prospective members of the class of the terms of the proposed
              settlement and of the options that are open to them in connection
              with the proceedings." Id. at 114. Adequate notice is notice that
              "may be understood by the average class member." Id. "Courts in
              this Circuit have explained that a Rule 23 Notice will satisfy due
              process when it describes the terms of the settlement generally,
              informs the class about the allocation of attorneys' fees, and pro-
              vides specific information regarding the date, time, and place of
              the final approval hearing." In re Payment Card, 330 F.R.D. at 58.
              Plaintiffs propose to work with the City Defendants, and with
              Stephanie Rosenfeld and Jarrett Lemieux, to identify the names
              and addresses of class members associated with each phone
              number in the City's metadata. (Mem. at 12.) They also propose
              that, to the extent necessary, they will seek subpoenas of tele-
              phone providers to identify class members associated with
              relevant phone numbers. (Id.) Once class members are identi-
              fied, they will be notified of the settlement by direct mail, text
              message, and phone. (Id.) Claim forms will be mailed to class
              members and made available on a website. (Id.) These proposed
              methods of identifying class members and providing them with
              notice of the settlement, taken together, are robust and well-
              suited to the unique circumstances of this case. Accordingly, the
              court finds the proposed methods of notice to be satisfactory.
              The Proposed Notice explains in clear language class members'
              legal rights and options, including straightforward and thorough
              instructions on how to submit a claim, exclude oneself from the
              action, object to the settlement, or decline to participate, as well




                                              23
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 24 of 25 PageID #: 1051




              as the consequences of pursuing or not pursuing each option.
              (Proposed Notice (0kt. 95-3 at ECF pp. 40-51) at 2, 4-7, 8-9.)
              The Proposed Notice provides informative context for the settle-
              ment, summarizes the action, defines the class, and describes the
              proposed settlement and plan of allocation. (Id. at 3-5.) It also
              provides information on the final approval hearing and guide-
              lines as to how potential class members may attend. (Id. at 8-9.)
              Because the Proposed Notice fairly apprises prospective class
              members of the terms of the settlement and the options that are
              available to them, the court finds it to be adequate. 5
                  C. Appointment of Class Counsel
              Named Plaintiffs' counsel asks the court to appoint them as class
              counsel, pursuant to Federal Rule of Civil Procedure 23(g). Sub-
              ject to that rule, the court must consider four factors in
              appointing class counsel: "the work counsel has done in identify-
              ing or investigation potential claims in the action; counsel's
              experience in handling class actions, other complex litigation,
              and the types of claims asserted in the action; counsel's
              knowledge of the applicable law; and the resources that counsel
              will commit to representing the class." Fed. R. Civ. P.
              23(g)(l)(A).
              As noted above, Named Plaintiffs' counsel are highly experienced
              and knowledgeable in matters concerning class litigation and
              civil rights. The same counsel competently and successfully rep-
              resented Stephanie Rosenfeld and Jarrett Lemieux in a related
              matter, arising from the same underlying facts and raising similar
              claims under the Wiretap Act. The court is confident that Named
              Plaintiffs' counsel will fairly and adequately represent the inter-
              ests of the class, and it therefore appoints them as class counsel.



              5 The court also approves RG2 Claims Administration LLC to serve as the
              claims administrator, as requested by Plaintiffs. (See Mem. at 13, 34.)




                                                24
Case 1:18-cv-06720-NGG-PK Document 97 Filed 02/11/21 Page 25 of 25 PageID #: 1052




                     D. Final Approval Procedures
                 Plaintiffs suggest that the Fairness Hearing be held no sooner
                 than 230 calendar days after the entry of this Order. (Proposed
                 Notice ff 9.) The parties have conferred with the court's Deputy
                 regarding counsel's availability; based on those conversations,
                 the court schedules the Settlement Hearing for September 23,
                 2021 at 10:00 a.m. The hearing will be held by videoconference.
                 The court adopts the schedule of deadlines proposed by Plain-
                 tiffs, as set forth in the annexed Order.

                 IV. CONCLUSION

                 For the reasons stated above, Plaintiffs' (Dkt. 95) motion for pre-
                 liminary approval of a proposed class settlement, preliminary
                 class certification, appointment of class counsel, and approval of
                 the proposed notice procedures and class administrator is
                 GRANTED. The court ADOPTS Plaintiffs' proposed schedule of
                 events related to the Fairness Hearing and will hold the hearing
                 by videoconference on September 23, 2021 at 10:00 a.m.
        SO ORDERED.


        Dated:      Brooklyn, New York
                    February 4, 2021

                                                              /s/ Nicholas G. Garaufis
                                                             NICHOLAS G. GARAUFIS
                                                             United States District Judge




                                                 25
